     Case 2:17-cv-09057-PSG-JC Document 28 Filed 10/18/18 Page 1 of 2 Page ID #:159


 1 Nathaniel Clark, Esq. (SBN 276621)
   LAW OFFICES OF SCOTT WARMUTH, APC
 2
   17700 Castleton Street, Suite # 168
 3 City of Industry, California 91748
   Telephone: (626) 363-2150
 4
   Facsimile: (626) 642-0808
 5 nclark@law888.com
 6
   Attorneys for Plaintiff
 7 YAZHEN ZHU
 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
      YAZHEN ZHU,                                  )       Case No.: 2:17-CV-09057-PSG-JCx
12                                                 )
                                                   )
13                        Plaintiff,                       Assigned:    Hon. Philip S. Gutierrez
                                                   )
             vs.                                   )       Courtroom    6A – 6th Floor
14
                                                   )
15 ULTHERA, INC., MERZ NORTH                       )       STIPULATION AND NOTICE OF
   AMERICA INC., and DOES 1 – 10,                  )       DISMISSAL WITH PREJUDICE
16                                                 )
   inclusive,
                                                   )       Complaint Filed:   November 13, 2017
17
                                                   )       Trial Date:        February 12, 2019
18                 Defendants.                     )
                                                   )
19
20
21          TO THIS HONORABLE COURT:
22
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Yazhen Zhu,
23
      and Defendants Ulthera, Inc. and Merz North America Inc. (collectively “Defendants”),
24
      through their respective counsel of record, hereby stipulate and agree that the above-
25
      captioned action and all claims asserted therein against Defendants are hereby dismissed
26
      with prejudice, each party to bear their own costs and fees.
27
28

                                                       1

                                                STIPULATION AND NOTICE OF DISMISSAL WITH PREJUDICE
                                                                                Case No.: 2:17-CV-09057
     Case 2:17-cv-09057-PSG-JC Document 28 Filed 10/18/18 Page 2 of 2 Page ID #:160


 1 Dated: October 18, 2018                  LAW OFFICES OF SCOTT WARMUTH, APC
 2
 3                                          By:      /s/ Nathaniel Clark
                                                  NATHANIEL CLARK, ESQ.
 4
 5                                                Attorneys for Plaintiff
                                                  YAZHEN ZHU
 6
 7 Dated: October 18, 2018                  WHEELER TRIGG O’DONNELL LLP
 8
 9                                          By:      /s/ Kara J. Rosenthal
10
                                                  KARA J. ROSENTHAL, ESQ.

11                                                Attorneys for Defendants
12                                                ULTHERA, INC. AND MERZ NORTH
                                                  AMERICA, INC.
13
14
15
             Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed, and on

16 whose behalf this filing is submitted, concur in the filing’s content and have authorized its
17 filing.
18
19 Dated: October 18, 2018                  LAW OFFICES OF SCOTT WARMUTH, APC
20
                                            By:      /s/ Nathaniel Clark
21
                                                  NATHANIEL CLARK, ESQ.
22
23
                                                  Attorneys for Plaintiff
                                                  YAZHEN ZHU
24
25
26
27
28

                                                       2

                                                   STIPULATION AND NOTICE OF DISMISSAL WITH PREJUDICE
                                                                                   Case No.: 2:17-CV-09057
